OPINION ON PETITION FOR WRIT OF MANDAMUS
ANN CRAWFORD McCLURE, Justice.
Relator, Maria Sotelo, asks this Court to issue a writ of mandamus against the 34th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig.proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Respondent clearly abused his discretion by concluding that he did not have plenary jurisdiction to rule on Relator’s motion. Accordingly, we deny mandamus relief. See Tex.R.App.P. 52.8(a).